Allowability Notice

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12, and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
A. Claims 1-9 are directed to an image forming apparatus. Claim 1 identifies the uniquely distinct features of “a filtering circuit to perform low pass filtering on a voltage of the shunt resistance, and an amplification circuit to amplify an output value of the filtering circuit and to provide the amplified output value to a processor”. The closest prior art  Urban et al. (US 2013/0127944) teaches  identifying an operational voltage of the PMDC motor while an image receiving member rotates during imaging operations, comparing the identified operational voltage of the PMDC motor to a predetermined operational voltage to detect a temperature of the PMDC motor, and reducing a rotational speed of the image receiving member during at least one of a transfixing operation and an imaging operation in response to the identified operational voltage being less than the predetermined operational voltage (paragrap0h [0006]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
B. Claims 10-12, and 14-15 are directed to an image forming apparatus. Claim 10 identifies the uniquely distinct features of “wherein the sensing comprises sensing the variation of the current provided to the DC motor using the voltage value of the shunt resistance to feedback information on a magnitude of a constant current”. The closest prior art  Urban et al. (US 2013/0127944) teaches  identifying an operational voltage of the PMDC motor while an image receiving member rotates during imaging operations, comparing the identified operational voltage of the PMDC motor to a predetermined operational voltage to detect a temperature of the PMDC motor, and reducing a rotational speed of the image receiving member during at least one of a transfixing operation and an imaging operation in response to the identified operational voltage being less than the predetermined operational voltage (paragrap0h [0006]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
C. Claims 16-21 are directed to an image forming apparatus. Claim 16 identifies the uniquely distinct features of “control an operation of the image forming apparatus based on the calculated temperature, perform a requested print job in a normal mode based on the calculated temperature being within a predetermined first temperature range, and perform the requested print job in a stress mode, in which at least one of a number of consecutive prints or a print speed is reduced, based on the calculated temperature being within a second temperature range that is higher than the predetermined first temperature range”. The closest prior art  Urban et al. (US 2013/0127944) teaches  identifying an operational voltage of the PMDC motor while an image receiving member rotates during imaging operations, comparing the identified operational voltage of the PMDC motor to a predetermined operational voltage to detect a temperature of the PMDC motor, and reducing a rotational speed of the image receiving member during at least one of a transfixing operation and an imaging operation in response to the identified operational voltage being less than the predetermined operational voltage (paragrap0h [0006]), either singularly or in combination with other cited references, it fails to anticipate or render the above underlined limitations obvious (when used with all the claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678. The examiner can normally be reached Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675